Citation Nr: 1728352	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-17 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for muscle and joint pain, to include as due to an undiagnosed illness.

2.  Whether new and material evidence has been received to reopen a claim of service connection for chronic fatigue, to include as due to an undiagnosed illness.

3.  Whether new and material evidence has been received to reopen a claim of service connection for headaches, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for muscle and joint pain, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for hypertension, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for hyperlipidemia, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness.

10.  Entitlement to service connection for hypothyroidism, to include as due to an undiagnosed illness.

11.  Entitlement to service connection for alopecia, to include as due to an undiagnosed illness.

12.  Entitlement to service connection for rashes, to include as due to an undiagnosed illness.

13.  Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness.

14.  Entitlement to service connection for hematuria, to include as due to an undiagnosed illness.

15.  Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome (IBS).  


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to August 1991 in the United States Navy. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and March 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In February 2017, the Veteran withdrew his request for a Board hearing.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The issues of entitlement to service connection for muscle and joint pain, fatigue, headaches, hypertension, sleep apnea, hypothyroidism, alopecia, rashes, a respiratory disorder, and hematuria, and entitlement to an increased rating for IBS are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 1994 rating decision, the RO denied the Veteran's claims of service connection for muscle and joint pain, fatigue, and headaches.  The Veteran initiated an appeal and a Statement of the Case (SOC) was issued; however, he did not file a timely Substantive Appeal.  

2.  In a July 1995 rating decision, the RO denied the Veteran's claim of service connection for fatigue.  The Veteran did not initiate an appeal or submit new and material evidence within the appeal period.  

3.  The evidence received since the July 1995 SOC and July 1995 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claims of service connection for muscle and joint pain, fatigue, and headaches.  

4.  The Veteran's hyperlipidemia has not resulted in disability.


CONCLUSIONS OF LAW

1.  The October 1994 rating decision that denied the Veteran's claims of service connection for headaches and muscle and joint pain is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The July 1995 rating decision that denied the Veteran's claim of service connection for fatigue is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

3.  New and material evidence has been received sufficient to reopen the claims of service connection for headaches, fatigue, and muscle and joint pain.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for service connection for hyperlipidemia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).

The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In other words, new and material evidence is jurisdictional and without it the Board has no jurisdiction to adjudicate the merits de novo.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board must conduct a new and material evidence analysis regardless of whether or not the AOJ has previously found in favor of reopening a claim.

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In an October 1994 decision, the RO denied the Veteran's claims of service connection for headaches and muscle and joint pain of the low back, knees, and ankles.  Regarding joint pain, the RO found that there was no objective pathology on examination.  Regarding headaches, the RO found that there was no evidence of headaches during service or since service.  

In April 1995, the Veteran filed a Notice of Disagreement (NOD) with the October 1994 decision.  A SOC was issued in July 1995; however, the Veteran did not file a Substantive Appeal.  Therefore, the October 1994 rating decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

In a July 1995 decision, the RO denied service connection for Persian Gulf Syndrome, including psychological symptoms with fatigue, to include as an undiagnosed illness.  The RO found that these complaints were attributable to a known clinical diagnosis of passive/aggressive personality traits, which was neither incurred in nor related to his military service.  The Veteran did not initiate an appeal or submit new and material evidence within the appeal year.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

At the time of the July 1995 SOC and July 1995 rating decision, the Veteran's service treatment records show that he complained of headaches and blurry vision in November 1989.  It was noted that his last eye examination was two years ago and that he was given a prescription for glasses but was not wearing them.  At his February 1991 separation examination, his upper extremities, lower extremities, spine, head, neurologic system, and psychiatric evaluation were noted as normal.  On his Report of Medical History, the Veteran denied having or having had swollen or painful joints; bone, joint, or other deformity; painful or "trick shoulder or elbow; recurrent back pain; "trick" or locked knee; and frequent or severe headaches.  There were no complaints of fatigue noted.  

After service, an August 1994 VA examination indicates that the Veteran claimed to have Persian Gulf syndrome and that he stated he felt nervous and depressed with fatigue.  The examiner indicated that there was no psychological diagnosis on Axis I and that the most likely diagnosis was passive aggressive personality traits on Axis II.  He also complained of low back pain and multiple joint pains, worse over the left knee, right shoulder, and ankles.  On objective examination, his upper extremities did not reveal any abnormalities.  There was no objective pathology related to the knees, ankles, and lower back.  X-rays were negative.  

The evidence received after the July 1995 SOC and July 1995 rating decision includes a May 2010 VA examination report, which shows diagnoses of bilateral rotator cuff tendinopathy, bilateral lateral epicondylitis, bilateral triceps tendonitis, and bilateral chondromalacia; a November 2010 VA examination report, which shows a diagnosis of mild headaches; and a July 2010 VA treatment record, which shows a diagnosis of chronic fatigue syndrome.  The Board finds that this evidence is both new and material to the claims.  See 38 C.F.R. § 3.156(a).  This new evidence indicates current diagnoses and/or pathology.  Therefore, it addresses the reasons for the previous denials.  The credibility of this evidence is presumed for purposes of reopening the claims.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claims are reopened and will be considered on the merits. 


II.  Service Connection for Hyperlipidemia

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As to the issue of entitlement to service connection for hyperlipidemia, VA's General Counsel has interpreted that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 2-2004; VAOPGCPREC 5-2004.  Where the law is dispositive, the claim must be denied due to a lack of legal merit.  As the claim of service connection for hyperlipidemia is decided as a matter of law herein, no discussion of the duties to notify and assist is required with respect to that issue.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Whether service connection is claimed on direct, presumptive, or secondary basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

Regarding the Veteran's hyperlipidemia, no chronic disability has been shown.  The Board acknowledges that the Veteran has high cholesterol; however, these results have not been attributed to a clinical diagnosis.  A finding of hypertriglyceridemia or hyperlipidemia is a laboratory result and not, in and of itself, a disability for VA compensation purposes. See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  The term "disability," used for VA purposes, refers to impairment of earning capacity resulting from diseases and injuries and their residual conditions.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  In this case, there is no evidence of record that suggests that the Veteran's hyperlipidemia caused any impairment of earning capacity.  Thus, there is no basis for granting service connection.

The Board is grateful for the Veteran's service; however, given the record before it, the Board finds that evidence with regard to this claim does not reach the level of equipoise.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Accordingly, the claim for service connection for hyperlipidemia must be denied. 


ORDER

New and material evidence having been submitted, the claim of service connection for muscle and joint pain is reopened.

New and material evidence having been submitted, the claim of service connection for fatigue is reopened.

New and material evidence having been submitted, the claim of service connection for headaches is reopened.

Service connection for hyperlipidemia is denied.



REMAND

The Veteran indicated that he began receiving treatment at the Miami VA Medical Center (VAMC) in 1993 or 1994.  See VA Forms 21-4142 dated in November 2009 and February 2010.  The claims file currently includes some VA treatment records dated from 1994, but does not appear to be complete.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See 38 C.F.R. § 3.159 (c)(2) (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, a remand is required to obtain any outstanding VA treatment records dated since 1993.  

The Board also finds that additional VA examinations are needed to fully address the Veteran's contentions and the Persian Gulf War provisions, which are applicable in this case.

The Veteran contends that his claimed disabilities resulted from service in the Southwest Asia theater of operations during the Persian Gulf War, including exposure to various toxic substances.  He has submitted multiple articles regarding the use of chemical warfare by Iraqi forces and exposure to chemicals, nerve agents, mustard gas, depleted uranium, pesticides, and burning oil well fires.  He also submitted articles that show that Gulf War veterans have a greater risk of developing certain conditions and symptoms.  

The Board notes that VA examinations were conducted in May 2010 and November 2010; however, the examiners did not fully address the Veteran's contentions.  

Regarding the Veteran's complaints of muscle and joint pain, the May 2010 VA examiner indicated that the Veteran had bilateral rotator cuff tenopathy, bilateral lateral epicondylitis, bilateral triceps tendonitis, bilateral chondromalacia, and lumbar myofasciitis/strain.  The examiner opined that the Veteran's lumbar condition and left elbow condition were less likely than not related to service, but did not address the other joints or the Veteran's contention that he was exposed to toxic substances during service.

Regarding fatigue, a VA examination was conducted in November 2010.  The VA examiner indicated that there was no diagnosis of chronic fatigue syndrome, but then noted that the diagnosis was established in 2009.  The examiner also indicated that the problem associated with the diagnosis was "Chronic Fatigue Syndrome," and that it impacted his occupational activities by causing weakness or fatigue.  
Given the conflicting findings, the Board finds that an additional VA examination is needed.  

Regarding headaches, a VA examination was conducted in November 2010.  The VA examiner diagnosed the Veteran with "mild headaches" and noted that the date of onset was 1991.  The VA examiner indicated the headaches were a diagnosable medical illness, not attributable to Gulf War Syndrome; however the examiner did not address the Veteran's contention that he was exposed to toxic substances or the fact that headaches are a potential sign or symptom of an undiagnosed illness or medically unexplained chronic multisymptom illness.  See 38 C.F.R. § 3.317(b)(3).  Therefore, an additional VA examination is needed. 

Furthermore, there has not been a VA examination or medical opinion addressing the Veteran's claims of alopecia, rashes, a respiratory disorder, and hematuria.  Notably, signs or symptoms involving the skin and respiratory system may be signs or symptoms of undiagnosed illness or medically unexplained chronic multisystem illness.  See 38 C.F.R. § 3.317(b)(2).  The Board finds that a VA examination is necessary to make a determination on these claims.

Regarding hypertension, sleep apnea, and hypothyroidism, the VA examiner indicated that these were diagnosable disorders that were not attributable to Gulf War Syndrome; however, she did not address the Veteran's contention that he was exposed to toxic substances or the medical articles noting increased risks of certain medical conditions in Gulf War veterans.  Therefore, an additional VA examination is needed.  

The Board also notes that a VA examination in conjunction with the Veteran's increased rating claim for IBS was last conducted in May 2010, over seven years ago.  Thus, the Board finds that an additional VA examination to ascertain the current severity and manifestations of the Veteran's disability would assist in making a determination in this case.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain any outstanding VA treatment records dated since 1993.  

2.  After securing any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed muscle and joint pain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that he was exposed to various toxic chemicals, nerve gas, mustard gas, oil fires, and dust.  He has submitted multiple articles regarding the use of chemical warfare by Iraqi forces and exposure to chemicals, nerve agents, mustard gas, depleted uranium, pesticides, and burning oil well fires.  He also submitted articles that show that Gulf War veterans have a greater risk of developing certain conditions and symptoms.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

a) After examining the Veteran, and considering his pertinent medical history and lay statements, the examiner should identify all current disorders related to his complaints muscle and joint pain.  In doing so, the examiner should address prior diagnoses of bilateral rotator cuff tenopathy, bilateral lateral epicondylitis, bilateral triceps tendonitis, bilateral chondromalacia, and lumbar myofasciitis/strain.  The examiner should also indicate whether the Veteran meets the criteria for a diagnosis of fibromyalgia for any of his described symptoms.

b) For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested during active service or is otherwise causally or etiologically related to his active service, or any injury or environmental exposure therein. 

c) If any symptomatology cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology. 

d) If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that there are symptoms due to any undiagnosed illness, or a medically unexplained chronic multi-symptoms illness resulting from service in Southwest Asia during the Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  After securing any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed fatigue.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that he was exposed to various toxic chemicals, nerve gas, mustard gas, oil fires, and dust.  He has submitted multiple articles regarding the use of chemical warfare by Iraqi forces and exposure to chemicals, nerve agents, mustard gas, depleted uranium, pesticides, and burning oil well fires.  He also submitted articles that show that Gulf War veterans have a greater risk of developing certain conditions and symptoms.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

a) After examining the Veteran, and considering his pertinent medical history and lay statements, the examiner should identify all current disorders related to his complaints of fatigue.  In doing so, the examiner should address prior diagnoses of sleep apnea, PTSD, and chronic fatigue syndrome.  

b) For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested during active service or is otherwise causally or etiologically related to his active service, or any injury or environmental exposure therein. 

c) If any symptomatology cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology. 

d) If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that there are symptoms due to any undiagnosed illness, or a medically unexplained chronic multi-symptoms illness resulting from service in Southwest Asia during the Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  After securing any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed headaches, alopecia, rashes, respiratory disorder, and hematuria.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that he was exposed to various toxic chemicals, nerve gas, mustard gas, oil fires, and dust.  He has submitted multiple articles regarding the use of chemical warfare by Iraqi forces and exposure to chemicals, nerve agents, mustard gas, depleted uranium, pesticides, and burning oil well fires.  He also submitted articles that show that Gulf War veterans have a greater risk of developing certain conditions and symptoms.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

a) After examining the Veteran, and considering his pertinent medical history and lay statements, the examiner should identify all current disorders related to his complaints of headaches, alopecia, rashes, respiratory disorder, and hematuria.  

b) For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested during active service or is otherwise causally or etiologically related to his active service, or any injury or environmental exposure therein. 

c) If any symptomatology cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology. 

d) If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that there are symptoms due to any undiagnosed illness, or a medically unexplained chronic multi-symptoms illness resulting from service in Southwest Asia during the Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

5.  After obtaining all identified and outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of his hypertension, sleep apnea, and hypothyroidism.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions. 

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

After examining the Veteran, and considering his pertinent medical history and lay statements, the examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or more probable) that his hypertension, sleep apnea, and hypothyroidism are causally or etiologically related to the Veteran's military service, including any environmental exposure therein.  

In making this determination, the examiner is advised that the Veteran has contended that he was exposed to various toxic chemicals, nerve gas, mustard gas, oil fires, and dust.  He has submitted multiple articles regarding the use of chemical warfare by Iraqi forces and exposure to chemicals, nerve agents, mustard gas, depleted uranium, pesticides, and burning oil well fires.  He also submitted articles that show that Gulf War veterans have a greater risk of developing certain conditions and symptoms.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected IBS.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the service-connected disability.  

The examiner should report all signs and symptoms necessary for rating the disability.  He or she should discuss the effect of the disability on his occupational functioning and daily activities. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

7.  After completing the above action, the AOJ should conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraph.  

8.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence associated with the file since the SOC.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


